FILED
                              NOT FOR PUBLICATION                           APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANTOS RODAS DE LEON;                             No. 07-74859
MARCELA JULIETA ARRIAGA-
SANTIZO,                                          Agency Nos. A098-429-775
                                                              A098-429-776
               Petitioners,

  v.                                              MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Santos Rodas De Leon and his wife, natives and citizens of Guatemala,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence factual findings, INS v. Elias-

Zacarias, 502 U.S. 478, 481 n.1 (1992), and we review de novo questions of law,

Rivera v. Mukasey, 508 F.3d 1271, 1274-75 (9th Cir. 2007). We deny the petition

for review.

      Rodas De Leon fears persecution from the National Advancement Party

based on his uncle’s political activities. Substantial evidence supports the agency’s

conclusion that Rodas De Leon did not establish that he was or would be

persecuted on account of an actual or imputed political opinion. See Sangha v.

INS, 103 F.3d 1482, 1489-90 (9th Cir. 1997); Ochoa v. Gonzales, 406 F.3d 1166,

1170-72 (9th Cir. 2005). Accordingly, petitioners’ asylum and withholding of

removal claims fail. See Ochoa, 406 F.3d at 1172.

      Finally, petitioners’ due process claim that the BIA failed to consider all of

their evidence fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (no due

process violation where no prejudice).

      PETITION FOR REVIEW DENIED.




                                          2                                    07-74859